Title: From George Washington to Antoine-Charles du Houx, baron de Vioménil, 15 January 1782
From: Washington, George
To: Vioménil, Antoine-Charles du Houx, baron de


                  
                     Sir
                     Philada 15th January 1782
                  
                  I flatter myself this letter will overtake you before your departure from Virginia—It is the first opportunity I have had of acknowledging your polite favor of the 17th of December (which only reached my hands the 11th instant) and of assuring you, that I very sensibly feel the warmth of your expressions of esteem and regard—Believe me, Sir, sincere when I tell you that—Your amiable qualities—your distinguished bravery—and your zealous exertions upon every occasion have made an impression upon me which will not be easily effaced—I hope your intended visit to France will perfectly restore your health—That your Voyage may be prosperous, and that you may have the happiness of finding your family and Friends perfectly well is the sincere Wish of Sir Yr most obt and very hble servt.
                  
               